NOT RECOMMENDED FOR PUBLICATION
                               File Name: 18a0351n.06

                                          No. 17-1778


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                  FILED
                                                                                 Jul 16, 2018
 STACEY SHREVE,                                      )                      DEBORAH S. HUNT, Clerk
                                                     )
        Plaintiff-Appellant,                         )
                                                     )
                                                               ON APPEAL FROM THE
 v.                                                  )
                                                               UNITED STATES DISTRICT
                                                     )
                                                               COURT FOR THE EASTERN
 CITY OF ROMULUS, a Municipal Corporation, dba )
                                                               DISTRICT OF MICHIGAN
 City of Romulus Police Department; ROBERT J. )
 DICKERSON, in his official and individual capacity, )
                                                                           OPINION
                                                     )
        Defendants-Appellees.                        )




       BEFORE:        GILMAN, ROGERS, and STRANCH, Circuit Judges.

       JANE B. STRANCH, Circuit Judge. Stacey Shreve appeals the district court’s grant of

summary judgment in favor of the City of Romulus in his procedural due process and disability

discrimination suit. For the following reasons, we AFFIRM the judgment of the district court.

                                      I.BACKGROUND

       In July 2012, Shreve was offered, and he accepted, a police officer position with the City

of Romulus Police Department. He graduated from the police academy in December, was sworn

in as a police officer, and began his Field Officer Training Program (FTO), a sixteen-week on-the-

job training program for new officers. Just two weeks into his training, Shreve was severely

injured on duty; he was a passenger in a vehicle driven by his FTO officer when it was struck by

another vehicle. As a result of his injuries, Shreve was hospitalized for two weeks and was on

leave from work for approximately sixteen months.
No. 17-1778
Shreve v. City of Romulus

        In April 2014, Shreve was cleared for work without restrictions. Upon his return, he

struggled with his training and ended up restarting the program. Shreve experienced pain and

discomfort as he trained and, following an examination, was given work restrictions that included

no bending, kneeling, lifting, or squatting. Around the same time, Shreve asked a superior officer

about being put on “light-duty” assignment, but was told that there was no light-duty work

available for him. Shreve went back on medical leave in October 2014.

        In February 2015, Shreve met with former Romulus Chief of Police Robert Dickerson, who

was then working at the mayor’s office, and with a police captain; the three discussed the

possibility of transferring Shreve to a dispatcher position. Although there was no dispatcher

vacancy at that time, one was expected to open up in a few months. The parties dispute Shreve’s

exact response, but at a minimum, he stated that he still wanted to be a police officer and that his

main goal was “to try and get better to stay as a police officer.” Shreve never applied for, or

otherwise expressed interest in, the dispatcher job, and he was not notified when a position became

available later that year.

        In October 2015, while still on leave, Shreve was terminated. He was informed that the

decision was made because he had been on leave for the majority of his time at the police

department, and for longer than was permitted under the Collective Bargaining Agreement (CBA)

governing his employment; he was unable to perform the essential functions of a police officer;

and his prognosis suggested that he would not be able to return to work without restrictions in the

near future. At the time of his termination, Shreve had not completed the FTO training program.

        Shreve filed a complaint with the Equal Employment Opportunity Commission (EEOC)

and was issued a right-to-sue letter in March 2016. He then filed suit against the City of Romulus

and former Romulus Chief of Police Robert Dickerson, alleging statutory and constitutional


                                                -2-
No. 17-1778
Shreve v. City of Romulus

violations arising out of his termination. Shreve later conceded that he could not maintain any of

his claims against Dickerson or his claims against the City for racial discrimination and intentional

infliction of emotional distress, and the district court dismissed those claims. Shreve’s procedural

due process and state and federal disability discrimination claims remained. Finding that there

were no genuine disputes of material fact, the court granted the City’s motion for summary

judgment and dismissed the remaining claims. This appeal followed.

                                         II.ANALYSIS

       Shreve raises two arguments on appeal: first, that he had a constitutionally protected

property interest in his continued employment when he was terminated; and second, that the City

failed to fulfill its obligation to reasonably accommodate Shreve’s disability and to engage in the

interactive process in good faith as required by state and federal disability discrimination laws.

(Appellant Br. at 7–9, 10–13)

       A.      Standard of Review

       This court reviews a grant of summary judgment de novo. Appoloni v. United States,

450 F.3d 185, 189 (6th Cir. 2006). Summary judgment is warranted if, viewing the evidence in

the light most favorable to the nonmoving party and drawing all reasonable inferences in that

party’s favor, there is no genuine dispute of material fact and the moving party is entitled to

judgment as a matter of law. Sagan v. United States, 342 F.3d 493, 497 (6th Cir. 2003).

       B.      Due Process Claim

       Shreve brings a procedural due process claim pursuant to 42 U.S.C. § 1983, arguing that

he was terminated from his police officer position without adequate notice or opportunity to

respond. To maintain this claim, he must first show that he had “a protectable property interest in

his position.” Kuhn v. Washtenaw County, 709 F.3d 612, 620 (6th Cir. 2013); see also Bailey v.



                                                -3-
No. 17-1778
Shreve v. City of Romulus

Floyd Cty. Bd. of Educ., 106 F.3d 135, 141 (6th Cir. 1997) (“Government employment amounts

to a protected property interest when the employee is ‘entitled’ to continued employment.”

(citation omitted)). If the plaintiff can demonstrate such an interest, he must then show that he

was not provided constitutionally adequate process—in other words, that he was not “afforded the

procedures to which government employees with a property interest in their jobs are ordinarily

entitled.” Kuhn, 709 F.3d at 620 (quoting Miller v. Admin. Office of Courts, 448 F.3d 887, 895

(6th Cir. 2006)).

        The issues raised in this appeal relate to the first requirement. “The existence of a property

interest depends largely on state law. . . . [T]o establish a protected interest in [one’s] position . . . ,

[a plaintiff] must be able to point to some statutory or contractual right conferred by the state which

supports a legitimate claim to continued employment.” Bailey, 106 F.3d at 141. “A showing that

a public employee may be fired only for cause is sufficient . . . .” Barachkov v. 41B Dist. Court,

311 F. App’x 863, 871 (6th Cir. 2009) (citing Farhat v. Jopke, 370 F.3d 580, 595 (6th Cir. 2004)).

        Under Michigan law, “employment contracts without distinguishing features or

provisions” are generally “terminable at the will of either party.” Mannix v. County of Monroe,

348 F.3d 526, 532 (6th Cir. 2003) (citation and internal quotation marks omitted). The Michigan

Supreme Court has recognized an exception to this default rule, holding in Toussaint v. Blue Cross

& Blue Shield of Michigan that a just-cause provision “may become part of [an employment]

contract either by express agreement, oral or written, or as a result of an employee’s legitimate

expectations grounded in an employer’s policy statements.” 292 N.W.2d 880, 885 (Mich. 1980).

Following Toussaint, Michigan courts recognize both express “just-cause” employment contracts

and a “legitimate-expectations theory” of just-cause employment. Mannix, 348 F.3d at 532; see

also Rood v. Gen. Dynamics Corp., 507 N.W.2d 591, 597–98 (Mich. 1993).


                                                    -4-
No. 17-1778
Shreve v. City of Romulus

       To succeed under a legitimate-expectations theory, the plaintiff must demonstrate that the

employer had policies or procedures that gave employees a legitimate expectation of just-cause,

rather than at-will, employment. Toussaint explained that the legitimate-expectations theory is not

based on traditional contract principles; rather, it is premised on the public policy principle that,

“[h]aving announced the policy, presumably with a view to obtaining the benefit of improved

employee attitudes and behavior and improved quality of the work force, the employer may not

treat its promise as illusory.” 292 N.W.2d at 895. The Michigan Supreme Court has also specified

that “only policies and procedures reasonably related to employee termination are capable of

instilling such expectations.” Rood, 507 N.W.2d at 607. If “the employer’s policies relating to

employee discharge are capable of two reasonable interpretations, the issue is for the jury.” Id.

       An express at-will employment relationship generally is not transformed “into a just-cause

relationship by no more than a legitimate expectation on the part of the employee.” Mannix, 348

F.3d at 533. But Michigan cases also recognize that documents such as manuals provided by the

employer or oral representations can create a triable issue of fact. See Longley v. Blue Cross &

Blue Shield of Mich., 356 N.W.2d 20, 22 (Mich. Ct. App. 1984); Schipani v. Ford Motor Co., 302

N.W.2d 307, 309–11 (Mich. Ct. App. 1981) (holding that even though there was a written contract

that “specifically provided that the employment was terminable at will[,] . . . it is for the trier of

fact to determine whether the contract was not terminable at will because of the defendant

employer’s oral or written assurances”), disapproved of on other grounds by Ferrett v. Gen.

Motors Corp., 475 N.W.2d 243 (Mich. 1991).

       In interpreting employment contracts, Michigan law provides that, “[w]hen the language

at issue is clear and unambiguous, its meaning is a question of law.” Solo v. United Parcel Serv.

Co., 819 F.3d 788, 794 (6th Cir. 2016). “However, if the language is ‘unclear or susceptible to


                                                 -5-
No. 17-1778
Shreve v. City of Romulus

multiple meanings, interpretation becomes a question of fact.’ . . . ‘[I]f reasonable minds could

disagree about the conclusions to be drawn from the facts, a question for the factfinder exists.’”

Id. (quoting Port Huron Educ. Ass’n v. Port Huron Area Sch. Dist., 550 N.W.2d 228, 237 (Mich.

1996), and Henderson v. State Farm Fire & Cas. Co., 596 N.W.2d 190, 193 (Mich. 1999)).

Michigan law also instructs that “[t]he language of a contract must be construed according to its

plain and ordinary meaning, rather than technical or constrained constructions.” Id. (citing Dillon

v. DeNooyer Chevrolet Geo, 550 N.W.2d 846, 848 (Mich. Ct. App. 1996)). “Every word, phrase,

and clause in a contract must be given effect, and contract interpretation that would render any part

of the contract surplusage or nugatory must be avoided.” Id. (quoting McCoig Materials, LLC v.

Galui Constr., Inc., 818 N.W.2d 410, 416 (Mich. Ct. App. 2012)).

           Both parties agree that Shreve’s employment was subject to the CBA between the City of

Romulus and the Police Officers Association of Michigan. The CBA expressly provided that

probationary employees “may be terminated at the sole discretion of the Department with or

without cause.”1 Therefore, if Shreve remained a probationary employee at the time of his

termination, his employment was expressly at-will under the CBA, and his allegedly legitimate

expectations, without further evidence, likely do not transform it into a just-cause relationship. See

Mannix, 348 F.3d at 533. With the exception of the above-quoted provision for probationary

employees, the CBA imposes a just-cause requirement for discharge. If there is a genuine dispute

of fact as to whether Shreve was a probationary employee, then he also raises a factual dispute

whether he had a protected property interest in his position. The critical issue—whether Shreve

was a probationary employee at the time of his termination—turns in large part on the

interpretation of two provisions of the CBA.


1
    There were two CBAs during the course of Shreve’s employment. The provisions at issue are identical in each.

                                                         -6-
No. 17-1778
Shreve v. City of Romulus

       The relevant sections of the CBA provide:

       8.1: An employee, who is a certified officer at time of hire, is on probation for the
       first twelve (12) months of employment. An employee who is not a certified officer
       at the time of hire is on probation for the first fifteen (15) months of employment.

       8.2: During the employee’s probationary period, that employee may be terminated
       at the sole discretion of the Department with or without cause. This termination will
       not be subject to the grievance procedure. Probationary Patrol Officers shall
       participate in the FTO program and must successfully complete all the elements of
       the sixteen (16) week program before being confirmed. After completion of the
       FTO program, probationary officers will be evaluated every month for the balance
       of the probationary period and upon successful completion of the full twelve (12),
       or fifteen (15), month period shall be credited with all seniority.

There is no dispute that Shreve was not certified when he was hired, and was therefore subject to

the fifteen-month, rather than the twelve-month, probationary period.

       Shreve argues that the CBA can be interpreted to provide that the probationary period ends

after fifteen months have passed, whether or not the employee has been present or has successfully

completed the FTO program. He reasons that no provision in the CBA expressly provides for

tolling or extending the probationary period; that the word “confirmed” is ambiguous; and that he

received seniority and pay increases during his employment—all of which create a genuine dispute

of material fact as to whether Shreve was a probationary employee when he was terminated. The

City responds that the CBA unambiguously requires that probationary employees successfully

complete both the fifteen-month period and the FTO program to become non-probationary police

officers. And because it is undisputed that Shreve had not completed the FTO program when he

was terminated, the City contends, he was still a probationary employee under the plain language

of the CBA, and was therefore an at-will employee with no entitlement to continued employment.

       The City has the better argument. First, Shreve’s interpretation would render the word

“confirmed” surplusage and fail to give it effect, which is to be avoided. See Solo, 819 F.3d at

794. Furthermore, to interpret the CBA to permit the probationary period to expire on a specific

                                                -7-
No. 17-1778
Shreve v. City of Romulus

date, without regard to whether the probationary officer was present during that time or had

successfully completed the FTO program, would both strain the meaning of “confirmed” and

defeat the purpose of a probationary period. The active requirements placed on employees—

successfully completing the FTO program, monthly evaluations thereafter, and successfully

completing the probationary period—further support the City’s interpretation of the CBA. In sum,

the CBA at issue can be reasonably interpreted only one way: Shreve was a probationary

employee—and therefore an at-will employee—at the time of his termination.

       Both parties agree that Shreve’s employment was subject to the CBA, but they disagree

whether the CBA was the exclusive document governing his employment. Shreve argues that

other employer policies also governed his employment, and that these policies created a legitimate

expectation of a just-cause relationship. To show the existence of other relevant policies, Shreve

points to his own testimony that he received policies and procedures when he started working for

the police department, and he submits excerpts from a 2011 manual and minutes from a 2016 city

council meeting. Viewing this evidence in the light most favorable to Shreve, we can reasonably

infer that an employment manual existed throughout Shreve’s employment and that Shreve

received a copy of it.

       However, a review of the 2011 manual excerpts contained in the record does not reveal

“clear and specific employer policy statements[] regarding employee discharge,” and the excerpts

therefore do not create a legitimate expectation of just-cause employment. Rood, 507 N.W.2d at

607. The 2016 minutes show that the City Council added a provision to the City of Romulus

Employees Policies and Procedures Manual, indicating that such a manual existed at that time.

Without evidence of the Manual’s contents, however, Shreve fails to demonstrate a dispute of fact

as to whether he had a legitimate expectation of just-cause employment. Shreve also argues that


                                               -8-
No. 17-1778
Shreve v. City of Romulus

the City concealed the Manual in bad faith and requests that we draw an adverse inference against

the City. The City responds that Shreve waived this argument by stipulating to the City’s

compliance with Shreve’s discovery demands.

       A brief review of the discovery process is warranted. In January 2017, Shreve filed a

motion to compel the “complete policy and procedures manuals for the City of Romulus and its

Police Department,” including policies relating to employee discharge. The City declined to

produce the Manual and argued that it responded appropriately to the request to produce because

the CBA governed the terms and conditions of Shreve’s employment and the Manual had

“absolutely nothing to do with [his] employment status and/or his termination.” The parties then

“stipulate[d] and agree[d] that Defendant has now complied with Plaintiff’s Discovery Requests

and the Motion to Compel [ECF No. 20] is now Moot.” The court entered an Order to that effect

the same day. That Order resolves the discovery issues raised by Shreve.

       With an express at-will employment relationship and without support for a legitimate

expectation of just-cause employment, Shreve is unable to demonstrate a protectable property

interest in his continued employment. Accordingly, Shreve’s due process claim fails.

       C.     Disability Discrimination Claim

       Shreve also argues that his federal and state disability discrimination claims under the

Americans With Disabilities Act (ADA), 42 U.S.C. § 12101 et seq., and Michigan’s Persons With

Disabilities Civil Rights Act (PWDCRA), Mich. Comp. Laws §§ 37.1201–14, should have

survived summary judgment because there exists a genuine dispute of material fact as to whether

the City failed to reasonably accommodate his disability. The PWDCRA “substantially mirrors

the ADA, and resolution of a plaintiff’s ADA claim will generally, though not always, resolve the




                                               -9-
No. 17-1778
Shreve v. City of Romulus

plaintiff’s PWDCRA claim.” Donald v. Sybra, Inc., 667 F.3d 757, 764 (6th Cir. 2012) (citation

omitted). The following analysis therefore applies both to the ADA and PWDCRA claims.

       Under the ADA, “an employer may not discriminatorily terminate an otherwise qualified

individual on the basis of his disability. One form of discrimination occurs when an employer

fails to make ‘reasonable accommodations’ to an employee’s known disability, unless those

accommodations would cause ‘undue hardship’ to the employer.” Jakubowski v. Christ Hosp.,

Inc., 627 F.3d 195, 201 (6th Cir. 2010) (quoting 42 U.S.C. § 12112(b)(5)(A)). To prevail on a

disability discrimination claim, “a plaintiff must show that he or she (1) is disabled, (2) [is]

otherwise qualified to perform the essential functions of the position, with or without

accommodation, and (3) suffered an adverse employment action because of his or her disability.”

Ferrari v. Ford Motor Co., 826 F.3d 885, 891 (6th Cir. 2016).

       If there is direct evidence that the plaintiff suffered an adverse employment action
       because of his or her disability, the plaintiff then bears the burden of establishing
       that he or she is disabled and otherwise qualified for the position despite his or her
       disability: a) without accommodation from the employer; b) with an alleged
       essential job requirement eliminated; or c) with a proposed reasonable
       accommodation.

Id. (citation and internal quotation marks omitted).

       The ADA imposes on employers a duty to reasonably accommodate employees with

disabilities unless the employer can demonstrate that doing so would create an undue hardship.

Jakubowski, 627 F.3d at 201. Transferring an employee to a different position can be a reasonable

accommodation, and “an employer has a duty under the ADA to consider transferring a disabled

employee who can no longer perform his old job even with accommodation to a new position

within the company for which that employee is otherwise qualified.” Kleiber v. Honda of Am.

Mfg., Inc., 485 F.3d 862, 869 (6th Cir. 2007) (brackets omitted) (quoting Burns v. Coca-Cola

Enters., 222 F.3d 247, 257 (6th Cir. 2000)).

                                               -10-
No. 17-1778
Shreve v. City of Romulus

       The ADA also imposes upon employers a duty to engage in an interactive process with the

employee. See Rorrer v. City of Stow, 743 F.3d 1025, 1040 (6th Cir. 2014). The purpose of the

process is to “determine the appropriate reasonable accommodation for a given employee.”

Kleiber, 485 F.3d at 871 (brackets and citation omitted). It should “identify the precise limitations

resulting from the disability and potential reasonable accommodations that could overcome those

limitations.” Rorrer, 743 F.3d at 1040 (quoting Kleiber, 485 F.3d at 871). Both parties are

required to participate in this process in good faith. Kleiber, 485 F.3d at 871. If the employer

“readily meets with the employee, discusses any reasonable accommodations, and suggests other

possible positions for the plaintiff,” it has generally fulfilled its obligation. Jakubowski, 627 F.3d

at 203. While not usually required, an employer’s proposal of a counter accommodation may be

“evidence of good faith.” Id.

       There is no dispute that Shreve was disabled under the ADA or that he suffered an adverse

employment action (being terminated) due to his disability. The key issue is whether he was

“otherwise qualified for the position despite his . . . disability . . . with a proposed reasonable

accommodation.” Ferrari, 826 F.3d at 891 (citation and internal quotation marks omitted). There

are two possible reasonable accommodations at issue in this appeal: light-duty assignment and

reassignment to a dispatcher position.

       Shreve had the initial burden of proposing a reasonable accommodation. See Jakubowski,

627 F.3d at 202; Kleiber, 485 F.3d at 870. The record indicates that Shreve inquired about light-

duty assignment, which could reasonably be interpreted as proposing an accommodation. In

response to Shreve’s inquiry, his superior officer spoke with the human resources department and

conveyed to Shreve that there was no light-duty work available “due to [Shreve’s] restrictions,”

and the fact that he “would not be returning within the appropriate time for light-duty work.”


                                                -11-
No. 17-1778
Shreve v. City of Romulus

         According to former Police Chief Dickerson, a light-duty officer must have completed the

field training program. Dickerson testified that the relevant standards required that all active police

officers pass the FTO program and that light-duty work consisted of tasks that only trained police

officers could do. Shreve never completed his FTO training program for reasons unrelated to his

disability. As a result, Shreve was not “otherwise qualified” for light-duty work, and the City had

no obligation to put him on light-duty assignment. See Kleiber, 485 F.3d at 869.

         Shreve also argues that the City’s failure to offer him a dispatcher position when one

became available raises a factual dispute as to whether the City participated in the interactive

process in good faith. The record reveals that the City met with Shreve, discussed his disability,

identified and discussed possible accommodations, considered but reasonably rejected Shreve’s

light-duty proposal, considered transferring Shreve to another position within the department

(dispatcher), discussed this option with Shreve, and offered it to him, albeit informally and before

there was an actual vacancy. Though the exact nature of the dispatcher conversation is in dispute,2

it is not material. Viewing the evidence in the light most favorable to Shreve, the record shows

that at the time of the conversation, Shreve was interested in continuing to work toward becoming

a police officer, conveyed that preference to the City, and never applied for, inquired about, or

expressed interest in the dispatcher position. In light of these circumstances, the City’s failure to

offer Shreve a dispatcher position when one became available does not demonstrate bad faith.

         In sum, because Shreve was not otherwise qualified for the light-duty position—the only

reasonable accommodation that he proposed to his employer—and because the City participated




2
 Shreve testified that, in response to the offer, he “stated [he] still wanted to be a police officer” and that his “main
goal” was to “try and get better to stay as a police officer.” Dickerson testified that, in addition to stating that his goal
was to get better and to remain a police officer, Shreve was not interested in the position and that he did not think it
was a good fit for him. According to Dickerson, Shreve clearly turned it down.

                                                           -12-
No. 17-1778
Shreve v. City of Romulus

in good faith in the interactive process, Shreve is unable to prevail on his disability discrimination

claims.

                                      III.CONCLUSION

          For the reasons explained above, we AFFIRM the judgment of the district court.




                                                -13-